832 F.2d 132
GULF ARAB MEDIA--ARAB AMERICAN FILM COMPANY, a Californiapartnership, Plaintiff-Appellant,v.The FAISAL FOUNDATION, etc., et al., Defendants-Appellees.
No. 85-6570.
United States Court of Appeals,Ninth Circuit.
Nov. 13, 1987.

Michael D. Fazio, Christopher Fairchild, Los Angeles, Cal., for plaintiff-appellant.
No counsel for appellee.
Appeal from the United States District Court for the Central District of California, Harry L. Hupp, Judge.
Before WALLACE, WIGGINS and KOZINSKI, Circuit Judges.

ORDER AMENDING OPINION

1
The per curiam opinion filed in the above case on March 2, 1987, and reported at 811 F.2d 1260, is hereby amended as follows:


2
On page 1261, the following language is added at the end of the first sentence in head note :


3
where the alleged acts occur wholly outside of the United States.  Cf. 28 U.S.C. Sec. 1605(a)(5) (authorizing certain tort claims);  28 U.S.C. Sec. 1608 (discussing method for service of process for such "excepted" tort claims).